Citation Nr: 1417320	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-05 422	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a respiratory disorder.  

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for vertigo with blackouts.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel
INTRODUCTION

The appellant had active duty for training (ADT) with the Army National Guard from October 1962 to April 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal following a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In March 2014, the appellant's case was advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In November 2012, the Board remanded the appellant's claims for additional development.  Following the development requested, the Appeals Management Center (AMC) issued a March 2013 supplemental statement of the case (SSOC) in which it continued the denial of the claims on appeal.  The appellant has since submitted additional evidence to the Board for review.  He has waived initial Agency of Original Jurisdiction (AOJ) review of the evidence.  The evidence is accepted for inclusion into the record on appeal.  

The Board notes that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with his claimed disability or disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  A review of the claims folders reflects diagnoses for a number of different respiratory and psychiatric disorders.  Pursuant to the holding in Clemons, the Board will consider the appellant's claims for service connection for a lung condition and for depression as encompassing any respiratory disorder and/or any psychiatric disorder.  As such, these issues have been recharacterized on appeal.  


Finally, in a March 2004 rating decision, the RO in St. Petersburg, Florida  determined that new and material evidence had not been received to reopen the appellant's claim for service connection for vertigo with blackouts.  The appellant was notified of the decision but did not appeal; as such, that decision is final.  The most recent evidence received since the RO's March 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for vertigo with blackouts, and it raises a reasonable possibility of substantiating the claim.  As such, new and material evidence has been received, and the appellant's claim for service connection for vertigo with blackouts is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

(The issues of entitlement to service connection for an acquired psychiatric disorder, for hypertension, and for vertigo with blackouts are addressed in the remand that follows the decision below.)


FINDING OF FACT

A respiratory disability was not shown during the appellant's period of active duty for training and the disability first manifest a number years after that training; there is no evidence suggesting a nexus between the appellant's respiratory disability and his period of active duty for training.  


CONCLUSION OF LAW

The appellant does not have a respiratory disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal for service connection for a respiratory disability has been accomplished.  

Through an October 2006 notice letter, the RO notified the appellant of the legal criteria governing his claim and the evidence needed to substantiate his claim.  Thereafter, the appellant was afforded the opportunity to respond.  Hence, the Board finds that the appellant has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the October 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In the letter, the RO notified the appellant that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the appellant identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Additionally, the letter provided the appellant notice regarding the assignment of effective dates and disability rating elements.  The Board notes that, the appellant's claim for a respiratory disability also includes an allegation that he was exposed to asbestos during his active duty for training period.  In the October 2006 notice letter, the RO requested information from the appellant related to alleged exposure.  

VA has also adequately fulfilled its obligation to assist the appellant in obtaining the evidence necessary to substantiate his claim for service connection for a respiratory disability.  The appellant's service treatment records (STRs) are associated with the claims folders as are his VA and private treatment records, in addition to his Social Security Administration (SSA) records.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C. § 5103A(d)(2).  The United States Court of Appeals for Veterans Claims (Court) further characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  McClendon, 20 Vet. App. at 83.  

Following consideration of McClendon, the Board finds that VA's duty to assist did not include providing the appellant with a VA examination for his claim for service connection for a respiratory disability.  The appellant's STRs do not reflect complaints or treatment for a respiratory disability.  The appellant is not competent to provide a diagnosis of a respiratory disability or the etiology of such a condition, as he lacks the medical expertise to do so.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Note 4) (Fed. Cir. 2007).  There is otherwise a lack of medical evidence relating the appellant's claimed respiratory disability to his period of active duty for training, and the appellant's lay assertions alone do not entitle him to a medical examination, notwithstanding the "low threshold" requirement noted above.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim for service connection for a respiratory disability.  

II. Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a claim for service connection is based on a period of active duty for training, as is the case here, there must be evidence that the individual concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the claimant would not achieve veteran status.  Without an established veteran status, the presumptions of service connection and sound condition are inapplicable.  Id.  

The appellant filed his original claim for service connection for a respiratory disability in October 2006.  At that time, the appellant contended that he was seeking service connection for lung problems secondary to the removal of "insulation" from pipes at Fort Jackson.  The implication was that the insulation contained asbestos.  

A review of the appellant's STRs associated with his period of active duty for training reflects a lack of any complaints or clinical findings associated with a respiratory disability.  Chest X-rays during this period were reported negative.  

Various private and VA treatment records document diagnoses for bronchitis, chronic obstructive pulmonary disease (COPD), and asthma.  An April 1995 chest X-ray associated with the appellant's claim for SSA disability benefits was negative.  A report of May 1995 SSA disability examination noted that a pulmonary function test (PFT) had revealed very mild restrictive disease.  The report also noted that the appellant had previously smoked a pack of cigarettes a day for 35 years.  Also, a May 2001 VA treatment record noted the appellant as having smoked cigarettes for 30 years and discontinuing the habit 10 years previously.  A June 2003 VA treatment record noted that the appellant had previously worked at a peanut mill where he was exposed to a large amount of dust.  A report of October 2003 VA audiological examination noted the appellant's reported history of smoking three to four packs of cigarettes a day for 25 years.  A chest X-ray in August 2004 revealed, in particular, fibrocalcific residue from old granulomatous process and remote chronic bronchial changes.  

The appellant is competent to report symptoms associated with a respiratory disability.  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence.  Id at 1336.  In other words, even in the absence of contemporaneous medical records, the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The credibility of lay evidence can be impeached by a showing of interest, bias, inconsistent statements, etc.  

In the present case, the appellant's apparent contention is that his diagnosed respiratory disabilities, the first documented onset of which was many years following his active duty for training period, are related to his alleged removal of "insulation" during that period.  As noted above, no respiratory disability or symptoms thereof, was identified during the appellant's active duty for training period.  While the appellant has reported that he was exposed to asbestos during his ADT, the medical evidence does not reflect a diagnosis or assessment of any asbestos-related respiratory disease.

Also, in a February 2012 VA psychiatric treatment record, the appellant reported that he had had problems with his asthma ever since asbestos and tear gas exposure during basic training.  Notwithstanding the appellant's report, as noted above, the appellant's STRs are negative for any complaints or diagnoses for a respiratory disability.  There is also a lack of medical evidence identifying an aggravation of a pre-existing asthmatic condition during ADT.  

Otherwise, the record on appeal documents that the appellant was a chronic smoker for many years.  The above-noted February 2012 VA treatment record also noted that the appellant had resumed his smoking habit.  The appellant has not presented any medical evidence relating any current respiratory disability to his period of ADT.  No medical clinician provides findings or opinions to that effect, and neither the appellant nor his representative has presented or alluded to the existence of any such medical evidence or opinion.  

The Board also notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether any diagnosed respiratory disability is related to the appellant's period of active duty for training falls outside the realm of common knowledge or expertise of the appellant.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a)(1).  

Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the appellant's claim for entitlement to service connection for a respiratory disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A §5107.  


ORDER

Service connection for a respiratory disability is denied.  


REMAND

The appellant is currently service connected for left ear hearing loss and for tinnitus.  Both disabilities are rated as 10 percent disabling.  He contends that he suffers from vertigo and blackouts related to his audiological disabilities.  

The appellant first reported inner ear and balance problems to VA in October 1983.  At that time, the appellant was service connected for left ear hearing loss only.  A December 1983 VA ENT examination was essentially normal.  The examiner noted the appellant's complaints of an inner ear problem in the past with some dizziness.  An associated audiological examination identified normal hearing in the right ear and profound sensorineural hearing loss in the left ear.  

With regard to various private and VA treatment records, in November 1982, clinical impressions noted "probable obstructed Eustachian tubes" and "fluid behind ear drums."  An October 1987 VA ENT consult record noted the appellant's complaints of constant unsteadiness.  The impression was vertigo of unknown etiology.  A March 1995 VA ENT consult record noted an assessment of vertigo with poor visual tracking as well as blackouts.  A subsequent September 1995 VA ENT record noted that the appellant became dizzy when bending over but did not have vertigo.  The assessment identified the appellant as appearing to have central-type ataxia without evidence of peripheral vertigo.  A February 1996 VA neurology consult record identified numbness in both feet, intermittent postural instability, poor balance when bending, and a lack of vertigo.  A November 1998 treatment note from Dr. Walker noted the appellant as having problems with dizziness.  The impression included inner ear disease.  

A subsequent VA treatment record dated in October 2000 noted the appellant's report of a history of blackouts since he was eight years old secondary to a head injury.  Private treatment records from Dr. Walker noted impressions of inner ear disease in March 2000 and February 2003.  Dr. Walker also noted in March 2003 that the appellant suffered from sinus trouble evident of dizziness and headaches.  He reported that the appellant had inner ear disease and fluid behind his ears.  An October 2003 VA audiological report addendum noted that diagnostic test results suggested a peripheral etiology for the appellant's vertigo and that retrocochlear pathology was unlikely.  

As noted above, in a March 2004 rating decision, the RO determined that new and material evidence had not been received to reopen a claim for service connection for vertigo with blackouts.  This decision was not appealed and is final.  

Following the Board's November 2012 remand, the appellant submitted a December 1994 medical record signed by Dr. Walker which listed a diagnosis for Meniere's disease.  Additionally, the appellant's SSA disability determination noted a secondary diagnosis of Meniere's disease (apparently based on Dr. Walker's December 1994 treatment record).  The December 1994 medical record was not associated with the claims folders at the time of the RO's previous final decisions in July 1998 and March 2004.  While medical records associated with the claims folders from Dr. Walker did reflect diagnoses for inner ear disease at the time of the final RO decisions, there was no additional discussion concerning the diagnosis of Meniere's disease.   

The diagnosis of Meniere's disease by Dr. Walker provides a basis for the diagnosis of vertigo as well as a possible relationship between the disability and the appellant's left ear hearing loss and his tinnitus.  With that said, the medical evidence since the December 1994 treatment record does not support that the appellant necessarily has vertigo, and also supports that the appellant's blackouts first began when he was a child.  Nevertheless, a previously disallowed claim may be reopened on the basis of new and material evidence.  38 C.F.R. § 3.156(a).  The regulation "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

As such, the Board has found sufficient evidence to reopen the claim for vertigo with blackouts.  Furthermore, the appellant should be scheduled for a VA ENT examination to allow for a definitive medical opinion as to whether the appellant does in fact have Meniere's disease or vertigo with blackouts and whether any disability found on examination is related to the appellant's period of active duty for training or otherwise to his service-connected left ear hearing loss and/or tinnitus.   

With regard to the appellant's claim for service connection for an acquired psychiatric disorder (originally claimed as depression), the appellant's theory of entitlement is that the disorder is related to his service-connected left ear hearing loss.  

As noted above, additional medical evidence was received following the Board's November 2012 remand.  This included diagnoses in September 2012 and December 2012 VA treatment records identifying the appellant as having an anxiety disorder secondary to his medical conditions.  His  medical conditions include a number of nonservice-connected disabilities.  Whether the service-connected left ear hearing loss and tinnitus play a role in causing the appellant's anxiety disorder is not clear.  Still, given the low threshold for obtaining a VA examination under McClendon, the Board concludes that a medical examination is warranted to determine the effect, if any, the appellant's left ear hearing loss and his tinnitus have on his anxiety disorder.  

Furthermore, the appellant has claimed his hypertension is secondary to his acquired psychiatric disorder.  A review of the claims folders does not currently reflect any relationship between the appellant's hypertension and any currently diagnosed acquired psychiatric disorder.  As development of the appellant's claim for service connection for an acquired psychiatric disorder may result in evidence that has a bearing on the appellant's claim for service connection for hypertension, action on the claim of service connection for hypertension is deferred.  

Accordingly, the claims are REMANDED for the following action:  

(The claims folders have been tabbed for ease of review by the examiners who will be asked to provide medical opinions.  The tabs should be maintained in the folders for this purpose.)

1.  Request that the appellant identify any private or VA treatment he may have received for his acquired psychiatric disorder, hypertension, and/or vertigo with blackouts.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the appellant has received, to include records available through the CAPRI records system.  The Board is particularly interested in treatment VA records dated since August 2013.  

If any such records identified by the appellant are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the appellant for VA ENT (Ear, Nose, & Throat) examination to determine whether the appellant does have Meniere's disease and/or vertigo, and if so, the etiology of the disabilities.  (Advise the appellant that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).)

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  (It is important for the examiner to review the Board's discussion of the appellant's claim, as noted in the remand narrative above.)  

The examiner is requested to obtain a detailed history of the appellant's symptoms associated with dizziness and blackouts.  In reviewing the record, the examiner is asked to review those tabbed documents in the claims folders noting diagnoses for Meniere's disease and for vertigo, as well as those documents identifying a lack of vertigo.  Following any necessary testing, the examiner should offer his/her opinion as to the medical probabilities that the appellant has Meniere's disease, vertigo, and/or blackouts, and whether any such diagnosed disability had its onset during the appellant's active duty for training or is otherwise related to active duty for training or to service-connected disability.  (The appellant is service connected for left ear hearing loss and for tinnitus.)  

The examiner must provide the complete rationale for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

3.  Also, schedule the appellant for a VA psychiatric examination to determine the identity and etiology of each psychiatric disorder that may be present.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  It is important for the examiner to review the Board's discussion of the appellant's claim, as noted in the remand narrative above.   (Advise the appellant that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).) 

The examiner should specifically review a September 15, 2003 VA Psychiatric treatment note reflecting the appellant's report of anxiety, nervousness and excessive worry since childhood along with some increased nervousness while in military service (see tabbed document in Volume #2 of the claims folders), as well as a February 17, 2012 VA Initial Psychiatric Assessment in which the clinician diagnosed a general anxiety disorder due to general medical condition (see tabbed document in Volume #4 of the claims folders).  

The examiner is directed to administer all necessary psychological testing of the appellant, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims folders and conducting an evaluation of the appellant, the examiner should opine as to the medical probabilities that any diagnosed psychiatric disability was caused or aggravated (permanently worsened beyond its normal progression) by the appellant's service-connected disabilities.  (If the examiner determines that a psychiatric disability was aggravated by the appellant's service-connected disabilities, the examiner should quantify the approximate degree of aggravation.)  

The examiner must provide the complete rationale for all conclusions reached.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues remaining on appeal.  If any benefit sought is denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


